DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one other fake finger detector” as in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 16, which recites “an output of at least one other fake finger detector”; which renders the claim indefinite. Specifically, it is not clear, what is the output of the other fake finger detector. In other words it is not clear which value from the other fake finger detector is used to determine whether the finger is a real finger. (Note: For claim 16, reasonable scope of the claim could not be determined based on the claim language, thus reasonable prior art rejection could not be made at this time).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (2017/0200054) in view of Agassy et al. (2019/0130083).

Regarding claim 1, Du teaches a method for determining whether a finger is a real finger at an ultrasonic fingerprint sensor (para [0040] FIG. 1 is a flow diagram depicting a method of determining liveness. Image information about an object may be acquired 100 and analyzed 103 in order to determine whether the object is part of a live individual. The image information used to determine liveness may be the same information used to generate an image of the object. For example, the image information may be information about a fingerprint that was acquired 100 using an ultrasonic sensor, such as described in U.S. Pat. No. 7,739,912 entitled "Ultrasonic Fingerprint Scanning Utilizing a Plane Wave."), the method comprising: capturing a sequence of images of a fingerprint of a finger at an ultrasonic fingerprint sensor (para [0042] In one such analysis, at least two sets of image information or data about an object are acquired and compared to each other. For example, collected image information may be obtained by acquiring image information or information from a biometric object such as a finger, using an ultrasonic sensor array. A first set of image information obtained by acquiring image information at a first time may be compared to a second set of image information obtained by acquiring image information at a second time, and changes between the two information sets may be identified…. For example, to prevent the use of two different biometric objects at two different times, a series of sequential images may be acquired from a biometric object such as a finger positioned on a surface of a platen coupled to an ultrasonic sensor array, with a sufficient number of sequential images acquired to determine that the same finger has been retained on the platen surface during the time period between the acquisition of the image information sets to be used for the temporal analysis), wherein the sequence of images comprises images captured during contact state between the finger and the ultrasonic fingerprint sensor (para [0042] For example, to prevent the use of two different biometric objects at two different times, a series of sequential images may be acquired from a biometric object such as a finger positioned on a surface of a platen coupled to an ultrasonic sensor array, with a sufficient number of sequential images acquired to determine that the same finger has been retained on the platen surface during the time period between the acquisition of the image information sets to be used for the temporal analysis); extracting a plurality of transient features of the finger from the sequence of images (para [0043] The temporal analysis stage may analyze image information sets or image information for changes such as changes in pore size or changes in ridge patterns, particularly those that are indicative of an object having a pulse or other biological functionality such as sweating, emission of skin oils, or muscle movement. Other changes that may be detected as part of the temporal analysis stage include changes in pore depth or changes in texture. Pore sizes may change with time due to the emission of oil or sweat, or simply due to fluctuations in external pore diameter as a finger is pressed against a platen surface. Ridge patterns such as the position of ridges, the width of the ridges, or the ratio of ridge width to valley width may change as a finger is pressed and held against the platen surface, particularly as blood pressure changes in the fingertip with beating of a heart or as local contractions and relaxations of muscles occur in the depressed finger. Changes in texture may occur over short time intervals as the finger is pressed harder and softer against the platen surface, resulting in more and less skin area contacting the platen. For example, open pores having an incomplete ridge around the pore opening may become a closed pore as higher finger pressure is applied. The pore depth may change with time and pressure, as indicated by changes in the pore diameter against the platen surface. Temporal imaging with varying range-gate delays may allow imaging into the finger from which temporal changes such as pore diameter or pore depth may be detected); applying a classifier to the plurality of transient features to classify the finger as one of a real finger and a fake finger (para [0044] If it is determined by the temporal analysis that the changes are in keeping with those consistent with a live object, then the temporal analysis stage may produce an indication that the biometric object is likely part of a live individual. Para [0045] Each of these analyses is described in further detail below. If the dead/alive stage 103A and the EBS 103B each produce a determination that the biometric object is part of a live individual); and determining whether the finger is a real finger based on an output of the classifier (para [0045] then a system or a method disclosed herein may produce an indication that the biometric object was part of a live individual at the time the image information was acquired).
Du fails to teach wherein the sequence of images comprises images captured during a change in contact state between the finger and the fingerprint sensor; as claimed.
Agassy teaches a method for device security comprising capturing a sequence of images of a fingerprint of a finger (para [0010] The fingerprint sensor may be configured to acquire a first fingerprint image at an area proximate a first location of contact on the touch-sensitive surface and a second fingerprint image at an area proximate a second location of contact on the touch-sensitive surface); wherein the sequence of images comprises images captured during a change in contact state between the finger and the fingerprint sensor (para [0050] FIG. 4A shows an example implementation of a device 400, which includes a fingerprint sensing system 404, which may authenticate a fingerprint based upon a first fingerprint image from a first contact proximate a first area 406, then may acquire a second fingerprint image after a user swipes his/her finger on a touch-sensitive surface 402. Para [0051] Proximate time t1, a user places his/her finger 408 at a first contact proximate a first area 406. A device 400 may acquire a first fingerprint image at an area proximate the first contact proximate a first area 406 and may perform an authentication process on the fingerprint image to ensure that the fingerprint belongs to an authorized user. The authentication process may also ensure that the fingerprint does not belong to a user who has been placed on a blacklist specifically for unauthorized users. Para [0052] Proximate time t2, a user has swiped his/her finger 408 from a first contact proximate a first area 406 to a second location of contact 410. A device 400 may acquire a second fingerprint image at an area proximate the second location of contact 410. A device 400 may determine a difference between one or more characteristics of the second fingerprint image and the first fingerprint image, and perform a second authentication process if the one or more characteristics exceeds a threshold.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Du with the teachings of Agassy, because this will provide an improved device wherein a power efficient, low-latency authentication process which provides additional security over a process which relies on a timeout.

Regarding claim 2, Du teaches the method as explained for claim 1 above. Du also teaches the ultrasonic fingerprint sensor as explained for claim 1 above.
Du fails to teach wherein the sequence of images comprises images of the finger separating from a contact surface of the fingerprint sensor; as claimed.
Agassy teaches the method wherein the sequence of images comprises images of the finger separating from a contact surface of the fingerprint sensor (Fig 5; para [0059] FIG. 5 shows an example implementation of a device 500, which includes a fingerprint sensing system 504, which may authenticate a fingerprint based upon a first fingerprint image from a first contact proximate a first area 515 at time t1, then at a time thereafter, t2, a user may remove their finger from the touch-sensitive surface so that there is no longer a contact, then may acquire a second fingerprint image after a user places their finger again on a touch-sensitive surface 502 at a second contact proximate a second area 516 at time t3.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Du with the teachings of Agassy, because this will provide an improved device wherein a power efficient, low-latency authentication process which provides additional security over a process which relies on a timeout.

Regarding claim 3, Du teaches the method of claim 1, wherein the sequence of images comprises images of the finger contacting a contact surface of the ultrasonic fingerprint sensor (para [0042] a series of sequential images may be acquired from a biometric object such as a finger positioned on a surface of a platen coupled to an ultrasonic sensor array, with a sufficient number of sequential images acquired to determine that the same finger has been retained on the platen surface during the time period between the acquisition of the image information sets to be used for the temporal analysis).

Regarding claim 4, Du teaches the method of claim 1, wherein the extracting the plurality of transient features of the finger from the sequence of images comprises: extracting the plurality of transient features of the finger from the sequence of images at para [0043] The temporal analysis stage may analyze image information sets or image information (image is made up of pixels) for changes such as changes in pore size or changes in ridge patterns, particularly those that are indicative of an object having a pulse or other biological functionality such as sweating, emission of skin oils, or muscle movement. Other changes that may be detected as part of the temporal analysis stage include changes in pore depth or changes in texture.).

Regarding claim 6, Du teaches the method of claim 1, wherein the extracting the plurality of transient features of the finger from the sequence of images comprises: extracting the plurality of transient features of the finger from the sequence of images at pixels corresponding to a ridge of the fingerprint (para [0043] The temporal analysis stage may analyze image information sets or image information for changes such as changes in pore size or changes in ridge patterns, particularly those that are indicative of an object having a pulse or other biological functionality such as sweating, emission of skin oils, or muscle movement. Other changes that may be detected as part of the temporal analysis stage include changes in pore depth or changes in texture. Pore sizes may change with time due to the emission of oil or sweat, or simply due to fluctuations in external pore diameter as a finger is pressed against a platen surface. Ridge patterns such as the position of ridges, the width of the ridges, or the ratio of ridge width to valley width may change as a finger is pressed and held against the platen surface,).

para [0072] Each classification or sub-classification may have one or more pattern types associated with the class or sub-class. Pattern types may include, for example, a feature type, a feature vector, a feature matrix or a feature value.).

Regarding claim 8, Du teaches the method of claim 1, wherein the output of the classifier comprises a probability whether the finger is a real finger or a fake finger (para [0044] If, from the temporal analysis, a determination is made that changes in the image information have occurred, then the temporal analysis stage may include determining whether the changes in the image information are similar to changes consistent with a live object. If it is determined by the temporal analysis that the changes are in keeping with those consistent with a live object, then the temporal analysis stage may produce an indication that the biometric object is likely part of a live individual. However, if it is determined by the temporal analysis that the changes are not in keeping with those consistent with a live object, then the temporal analysis stage may produce an indication that the biometric object is likely not part of a live individual).

Regarding claim 9, Du teaches the method of claim 1, wherein the classifier is constrained to considering the finger for an enrolled user (para [0045] In some implementations, identification, verification or authentication of the user may be required in addition to a positive indication of liveness before access may be granted or the requested activity allowed).

Regarding claim 10, Du teaches the method of claim 1, wherein the plurality of transient features comprises at least one transient signal feature (para [0043] The temporal analysis stage may analyze image information sets or image information for changes such as changes in pore size or changes in ridge patterns, particularly those that are indicative of an object having a pulse or other biological functionality such as sweating, emission of skin oils, or muscle movement. Other changes that may be detected as part of the temporal analysis stage include changes in pore depth or changes in texture.).

Regarding claim 11, Du teaches the method of claim 1, wherein the plurality of transient features comprises at least one transient spatial feature (para [0043] Other changes that may be detected as part of the temporal analysis stage include changes in pore depth or changes in texture. Pore sizes may change with time due to the emission of oil or sweat, or simply due to fluctuations in external pore diameter as a finger is pressed against a platen surface. Ridge patterns such as the position of ridges, the width of the ridges, or the ratio of ridge width to valley width may change as a finger is pressed and held against the platen surface, particularly as blood pressure changes in the fingertip with beating of a heart or as local contractions and relaxations of muscles occur in the depressed finger.. para [0072] Each classification or sub-classification may have one or more pattern types associated with the class or sub-class. Pattern types may include, for example, a feature type, a feature vector, a feature matrix or a feature value. For example, a pattern type may include a feature type such as a spatial frequency (e.g., high, low or medium spatial frequency).).

Regarding claim 12, Du teaches the method of claim 11, wherein the at least one transient spatial feature comprises a transient fingerprint pattern feature (para [0043] Other changes that may be detected as part of the temporal analysis stage include changes in pore depth or changes in texture. Pore sizes may change with time due to the emission of oil or sweat, or simply due to fluctuations in external pore diameter as a finger is pressed against a platen surface. Ridge patterns such as the position of ridges, the width of the ridges, or the ratio of ridge width to valley width may change as a finger is pressed and held against the platen surface, particularly as blood pressure changes in the fingertip with beating of a heart or as local contractions and relaxations of muscles occur in the depressed finger.).

Regarding claim 13, Du teaches the method of claim 11, wherein the at least one transient spatial feature comprises a transient contact pattern feature (para [0043] Other changes that may be detected as part of the temporal analysis stage include changes in pore depth or changes in texture. Pore sizes may change with time due to the emission of oil or sweat, or simply due to fluctuations in external pore diameter as a finger is pressed against a platen surface. Ridge patterns such as the position of ridges, the width of the ridges, or the ratio of ridge width to valley width may change as a finger is pressed and held against the platen surface, particularly as blood pressure changes in the fingertip with beating of a heart or as local contractions and relaxations of muscles occur in the depressed finger.).

Regarding claim 14, Du teaches the method of claim 1, wherein at least one transient feature of the plurality of transient features is related to a deformation of the finger (para [0043] Other changes that may be detected as part of the temporal analysis stage include changes in pore depth or changes in texture. Pore sizes may change with time due to the emission of oil or sweat, or simply due to fluctuations in external pore diameter as a finger is pressed against a platen surface. Ridge patterns such as the position of ridges, the width of the ridges, or the ratio of ridge width to valley width may change as a finger is pressed and held against the platen surface, particularly as blood pressure changes in the fingertip with beating of a heart or as local contractions and relaxations of muscles occur in the depressed finger.).

Regarding claim 15, Du teaches an ultrasonic fingerprint sensor device (para [0040] The image information used to determine liveness may be the same information used to generate an image of the object. For example, the image information may be information about a fingerprint that was acquired 100 using an ultrasonic sensor) comprising: a two-dimensional array of ultrasonic transducers (Fig 7a-7c; para [0067]); and a processor (Fig 13), wherein the processor is configured to: capture a sequence of images of a fingerprint of a finger at a fingerprint sensor (para [0042] In one such analysis, at least two sets of image information or data about an object are acquired and compared to each other. For example, collected image information may be obtained by acquiring image information or information from a biometric object such as a finger, using an ultrasonic sensor array. A first set of image information obtained by acquiring image information at a first time may be compared to a second set of image information obtained by acquiring image information at a second time, and changes between the two information sets may be identified…. For example, to prevent the use of two different biometric objects at two different times, a series of sequential images may be acquired from a biometric object such as a finger positioned on a surface of a platen coupled to an ultrasonic sensor array, with a sufficient number of sequential images acquired to determine that the same finger has been retained on the platen surface during the time period between the acquisition of the image information sets to be used for the temporal analysis), wherein the sequence of images comprises images captured during contact state between the finger and the ultrasonic fingerprint sensor (para [0042] For example, to prevent the use of two different biometric objects at two different times, a series of sequential images may be acquired from a biometric object such as a finger positioned on a surface of a platen coupled to an ultrasonic sensor array, with a sufficient number of sequential images acquired to determine that the same finger has been retained on the platen surface during the time period between the acquisition of the image information sets to be used for the temporal analysis); extract a plurality of transient features of the finger from the sequence of images (para [0043] The temporal analysis stage may analyze image information sets or image information for changes such as changes in pore size or changes in ridge patterns, particularly those that are indicative of an object having a pulse or other biological functionality such as sweating, emission of skin oils, or muscle movement. Other changes that may be detected as part of the temporal analysis stage include changes in pore depth or changes in texture. Pore sizes may change with time due to the emission of oil or sweat, or simply due to fluctuations in external pore diameter as a finger is pressed against a platen surface. Ridge patterns such as the position of ridges, the width of the ridges, or the ratio of ridge width to valley width may change as a finger is pressed and held against the platen surface, particularly as blood pressure changes in the fingertip with beating of a heart or as local contractions and relaxations of muscles occur in the depressed finger. Changes in texture may occur over short time intervals as the finger is pressed harder and softer against the platen surface, resulting in more and less skin area contacting the platen. For example, open pores having an incomplete ridge around the pore opening may become a closed pore as higher finger pressure is applied. The pore depth may change with time and pressure, as indicated by changes in the pore diameter against the platen surface. Temporal imaging with varying range-gate delays may allow imaging into the finger from which temporal changes such as pore diameter or pore depth may be detected); apply a classifier to the plurality of transient features to classify the finger as one of a real finger and a para [0044] If it is determined by the temporal analysis that the changes are in keeping with those consistent with a live object, then the temporal analysis stage may produce an indication that the biometric object is likely part of a live individual. Para [0045] Each of these analyses is described in further detail below. If the dead/alive stage 103A and the EBS 103B each produce a determination that the biometric object is part of a live individual); and determine whether the finger is a real finger based on an output of the classifier (para [0045] then a system or a method disclosed herein may produce an indication that the biometric object was part of a live individual at the time the image information was acquired).
Du fails to teach wherein the sequence of images comprises images captured during a change in contact state between the finger and the fingerprint sensor; as claimed.
Agassy teaches a device comprising capturing a sequence of images of a fingerprint of a finger (para [0010] The fingerprint sensor may be configured to acquire a first fingerprint image at an area proximate a first location of contact on the touch-sensitive surface and a second fingerprint image at an area proximate a second location of contact on the touch-sensitive surface); wherein the sequence of images comprises images captured during a change in contact state between the finger and the fingerprint sensor (para [0050] FIG. 4A shows an example implementation of a device 400, which includes a fingerprint sensing system 404, which may authenticate a fingerprint based upon a first fingerprint image from a first contact proximate a first area 406, then may acquire a second fingerprint image after a user swipes his/her finger on a touch-sensitive surface 402. Para [0051] Proximate time t1, a user places his/her finger 408 at a first contact proximate a first area 406. A device 400 may acquire a first fingerprint image at an area proximate the first contact proximate a first area 406 and may perform an authentication process on the fingerprint image to ensure that the fingerprint belongs to an authorized user. The authentication process may also ensure that the fingerprint does not belong to a user who has been placed on a blacklist specifically for unauthorized users. Para [0052] Proximate time t2, a user has swiped his/her finger 408 from a first contact proximate a first area 406 to a second location of contact 410. A device 400 may acquire a second fingerprint image at an area proximate the second location of contact 410. A device 400 may determine a difference between one or more characteristics of the second fingerprint image and the first fingerprint image, and perform a second authentication process if the one or more characteristics exceeds a threshold.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Du with the teachings of Agassy, because this will provide an improved device wherein a power efficient, low-latency authentication process which provides additional security over a process which relies on a timeout.

Regarding claim 17, Du teaches the ultrasonic fingerprint sensor device of claim 15, wherein the processor is further configured to: extract the plurality of transient features of the finger from the sequence of images at pixels of the sequence of images that satisfy a signal change criteria (para [0043] The temporal analysis stage may analyze image information sets or image information (image is made up of pixels) for changes such as changes in pore size or changes in ridge patterns, particularly those that are indicative of an object having a pulse or other biological functionality such as sweating, emission of skin oils, or muscle movement. Other changes that may be detected as part of the temporal analysis stage include changes in pore depth or changes in texture.).

Regarding claim 18, Du teaches the ultrasonic fingerprint sensor device of claim 15, wherein the processor is further configured to: extract the plurality of transient features of the finger from the sequence of images at pixels corresponding to a ridge of the fingerprint (para [0043] The temporal analysis stage may analyze image information sets or image information for changes such as changes in pore size or changes in ridge patterns, particularly those that are indicative of an object having a pulse or other biological functionality such as sweating, emission of skin oils, or muscle movement. Other changes that may be detected as part of the temporal analysis stage include changes in pore depth or changes in texture. Pore sizes may change with time due to the emission of oil or sweat, or simply due to fluctuations in external pore diameter as a finger is pressed against a platen surface. Ridge patterns such as the position of ridges, the width of the ridges, or the ratio of ridge width to valley width may change as a finger is pressed and held against the platen surface,).

para [0043] The temporal analysis stage may analyze image information sets or image information for changes such as changes in pore size or changes in ridge patterns, particularly those that are indicative of an object having a pulse or other biological functionality such as sweating, emission of skin oils, or muscle movement. Other changes that may be detected as part of the temporal analysis stage include changes in pore depth or changes in texture.) or at least one transient spatial feature (para [0043] Other changes that may be detected as part of the temporal analysis stage include changes in pore depth or changes in texture. Pore sizes may change with time due to the emission of oil or sweat, or simply due to fluctuations in external pore diameter as a finger is pressed against a platen surface. Ridge patterns such as the position of ridges, the width of the ridges, or the ratio of ridge width to valley width may change as a finger is pressed and held against the platen surface, particularly as blood pressure changes in the fingertip with beating of a heart or as local contractions and relaxations of muscles occur in the depressed finger.. para [0072] Each classification or sub-classification may have one or more pattern types associated with the class or sub-class. Pattern types may include, for example, a feature type, a feature vector, a feature matrix or a feature value. For example, a pattern type may include a feature type such as a spatial frequency (e.g., high, low or medium spatial frequency).).

para [0013] One implementation of this disclosure may be described as a non-transitory computer readable medium storing computer executable code. The executable code may include instructions to acquire image information from a biometric object using a sensor. The executable code may also include instructions to analyze the image information in at least two analysis stages. Para [0115]) a method for determining whether a finger is a real finger at a fingerprint sensor (para [0040] FIG. 1 is a flow diagram depicting a method of determining liveness. Image information about an object may be acquired 100 and analyzed 103 in order to determine whether the object is part of a live individual. The image information used to determine liveness may be the same information used to generate an image of the object. For example, the image information may be information about a fingerprint that was acquired 100 using an ultrasonic sensor, such as described in U.S. Pat. No. 7,739,912 entitled "Ultrasonic Fingerprint Scanning Utilizing a Plane Wave."), the method comprising: capturing a sequence of images of a fingerprint of a finger at an ultrasonic fingerprint sensor (para [0042] In one such analysis, at least two sets of image information or data about an object are acquired and compared to each other. For example, collected image information may be obtained by acquiring image information or information from a biometric object such as a finger, using an ultrasonic sensor array. A first set of image information obtained by acquiring image information at a first time may be compared to a second set of image information obtained by acquiring image information at a second time, and changes between the two information sets may be identified…. For example, to prevent the use of two different biometric objects at two different times, a series of sequential images may be acquired from a biometric object such as a finger positioned on a surface of a platen coupled to an ultrasonic sensor array, with a sufficient number of sequential images acquired to determine that the same finger has been retained on the platen surface during the time period between the acquisition of the image information sets to be used for the temporal analysis), wherein the sequence of images comprises images captured during contact state between the finger and the ultrasonic fingerprint sensor (para [0042] For example, to prevent the use of two different biometric objects at two different times, a series of sequential images may be acquired from a biometric object such as a finger positioned on a surface of a platen coupled to an ultrasonic sensor array, with a sufficient number of sequential images acquired to determine that the same finger has been retained on the platen surface during the time period between the acquisition of the image information sets to be used for the temporal analysis); extracting a plurality of transient features of the finger from the sequence of images (para [0043] The temporal analysis stage may analyze image information sets or image information for changes such as changes in pore size or changes in ridge patterns, particularly those that are indicative of an object having a pulse or other biological functionality such as sweating, emission of skin oils, or muscle movement. Other changes that may be detected as part of the temporal analysis stage include changes in pore depth or changes in texture. Pore sizes may change with time due to the emission of oil or sweat, or simply due to fluctuations in external pore diameter as a finger is pressed against a platen surface. Ridge patterns such as the position of ridges, the width of the ridges, or the ratio of ridge width to valley width may change as a finger is pressed and held against the platen surface, particularly as blood pressure changes in the fingertip with beating of a heart or as local contractions and relaxations of muscles occur in the depressed finger. Changes in texture may occur over short time intervals as the finger is pressed harder and softer against the platen surface, resulting in more and less skin area contacting the platen. For example, open pores having an incomplete ridge around the pore opening may become a closed pore as higher finger pressure is applied. The pore depth may change with time and pressure, as indicated by changes in the pore diameter against the platen surface. Temporal imaging with varying range-gate delays may allow imaging into the finger from which temporal changes such as pore diameter or pore depth may be detected); applying a classifier to the plurality of transient features to classify the finger as one of a real finger and a fake finger (para [0044] If it is determined by the temporal analysis that the changes are in keeping with those consistent with a live object, then the temporal analysis stage may produce an indication that the biometric object is likely part of a live individual. Para [0045] Each of these analyses is described in further detail below. If the dead/alive stage 103A and the EBS 103B each produce a determination that the biometric object is part of a live individual); and determining whether the finger is a real finger based on an output of the classifier (para [0045] then a system or a method disclosed herein may produce an indication that the biometric object was part of a live individual at the time the image information was acquired).
Du fails to teach wherein the sequence of images comprises images captured during a change in contact state between the finger and the fingerprint sensor; as claimed.
Agassy teaches a method for device security comprising capturing a sequence of images of a fingerprint of a finger (para [0010] The fingerprint sensor may be configured to acquire a first fingerprint image at an area proximate a first location of contact on the touch-sensitive surface and a second fingerprint image at an area proximate a second location of contact on the touch-sensitive surface); wherein the sequence of images comprises images captured during a change in contact state between the finger and the fingerprint sensor (para [0050] FIG. 4A shows an example implementation of a device 400, which includes a fingerprint sensing system 404, which may authenticate a fingerprint based upon a first fingerprint image from a first contact proximate a first area 406, then may acquire a second fingerprint image after a user swipes his/her finger on a touch-sensitive surface 402. Para [0051] Proximate time t1, a user places his/her finger 408 at a first contact proximate a first area 406. A device 400 may acquire a first fingerprint image at an area proximate the first contact proximate a first area 406 and may perform an authentication process on the fingerprint image to ensure that the fingerprint belongs to an authorized user. The authentication process may also ensure that the fingerprint does not belong to a user who has been placed on a blacklist specifically for unauthorized users. Para [0052] Proximate time t2, a user has swiped his/her finger 408 from a first contact proximate a first area 406 to a second location of contact 410. A device 400 may acquire a second fingerprint image at an area proximate the second location of contact 410. A device 400 may determine a difference between one or more characteristics of the second fingerprint image and the first fingerprint image, and perform a second authentication process if the one or more characteristics exceeds a threshold.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Du with the teachings of Agassy, because this will provide an improved device wherein a power efficient, low-latency authentication process which provides additional security over a process which relies on a timeout.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (2017/0200054) in view of Agassy et al. (2019/0130083) as applied to claim 4 above, and further in view of Shinzaki (2007/0223791).

Regarding claim 5, Du and Agassy teaches the method as explained for claim 4 above.
Du and Agassy fails to teach wherein the pixels of the sequence of images exhibiting signal changes relative to other pixels exceeding a change threshold comprise pixels at ridges of the fingerprint; as claimed.
Shinzaki teaches a method fingerprint authentication comprising: capturing a sequence of image of a fingerprint (Fig 1; para [0025]); wherein pixels of the sequence of images exhibiting signal changes relative to other pixels exceeding a change threshold comprise pixels at ridges of the fingerprint (para [0027] When one compares the images in FIGS. 2A, 2B, and 2C with the images in FIGS. 3A, 3B, and 3C, respectively, it can be seen that luminance of pixels corresponding to the ridges on the finger (black or gray area) is generally even in the images of the counterfeit finger; however, varies in the images of the living finger. This difference becomes prominent as the sensitivity level reduces. In other words, it is possible to determine whether a finger is living or counterfeit based on variation in the luminance of the pixels corresponding to the ridges in images of the finger taken at two different sensitivity levels.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Du and Agassy with the teachings of Shinzaki, because this will provide a further improved method of accurately determining whether a finger used in fingerprint authentication is counterfeit (Shinzaki: para [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623